                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


MELVIN COCHRAN,

                         Plaintiff,

v.                                          CIVIL ACTION NO. 2:17-cv-04312

WARDEN DAVID BALLARD, et al.,

                         Defendants.



                                       ORDER

      This action was referred to United States Magistrate Judge Cheryl A. Eifert

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On May 8, 2019, Magistrate Judge

Eifert submitted her Proposed Findings of Fact and Recommendation [ECF No. 47]

(“PF&R”), recommending that the court grant the defendants’ Motion to Dismiss

[ECF No. 38] the Complaint with prejudice. The time to file objections has expired,

and no objections to the PF&R have been filed.

      Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated therein, the court GRANTS the defendants’ Motion to Dismiss

[ECF No. 38] and DISMISSES WITH PREJUDICE this civil action from the docket.
      The court DIRECTS the Clerk to send a copy of this Order to counsel of record,

any unrepresented party, and the Magistrate Judge.

                                      ENTER:       May 30, 2019
